DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 17, 18, 24, 27, 32, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US 20030184442).
Regarding claim 1, A method for detecting an arthropod, the method being performed using an apparatus including a detection surface, an electrode grid including electrodes arranged relative to the detection surface (“Referring now to FIGS. 3a-3c, an insect monitor electrode grid 801 is illustrated” (Gardner: paragraph 50)), and an electronic processing device (“the capacitive sensing block 803” (Gardner: paragraph 50)), 
wherein the method includes, in the electronic processing device: a) measuring changes in electrical properties of the electrode grid in response to at least one of movement and positioning of one or more body parts of an arthropod in proximity to the detection surface(“When an insect enters the monitor 800, the insect provides capacitive coupling between the electrodes of the grid 801. The change is sensed by the capacitive sensing chip 803” (Gardner: paragraph 51)); 
and, b) determining whether the arthropod is of a particular arthropod type by analysing the changes to determine whether the changes are indicative of a characteristic behaviour of the particular arthropod type (“The capacitance sensing circuit may also be constructed to measure the change in the electrode in order to determine the size and/or type of pest based on a predetermined characteristic change” (Gardner: paragraph 29)).

Regarding claim 2, A method according to claim 1, wherein at least some of the electrodes are capacitive electrodes and the changes include capacitance changes between one or more pairs of the capacitive electrodes, and wherein the method includes measuring one or more capacitance signals including the capacitance changes (“Capacitive sensing block 803 is arranged and configured to detect changes in the capacitive coupling between the electrodes of grid 801. When an insect enters the monitor 800, the insect provides capacitive coupling between the electrodes of the grid 801. The change is sensed by the capacitive sensing chip 803” (Gardner: paragraph 51)).

Regarding claim 6, A method according to claim 2, wherein the method includes ,at least one of a) measuring changes in the capacitance signal over time; and, b) analysing the capacitance changes by comparing the capacitance signal to a signal pattern that is known to be indicative of the characteristic behavior (“The capacitance sensing circuit may also be constructed to measure the change in the electrode in order to determine the size and/or type of pest based on a predetermined characteristic change. Such changes may be determined by experiment and observation” (Gardner: paragraph 29)).

Regarding claim 17, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 24, An apparatus according to claim 17 wherein the detection surface at least one of: a) includes a combination of interconnected surfaces each including electrodes; b) is coated with a material selected to at least one of: i) attract the particular arthropod type; and, ii) stimulate a characteristic behavior of the particular arthropod type; and, c) is provided proximate to an entrance to a trap (“As noted above, the present invention may be employed as a stand alone detector or as a combined detector and trap” (Gardner: paragraph 30)).

Regarding claim 27, An apparatus according to claim 17, wherein the apparatus includes at least one of: a) a camera, the electronic processing device being configured to trigger the camera in response to a successful determination that the detected arthropod is of the particular arthropod type; b) a sensor, the electronic processing device being configured to trigger the sensor in response to a successful determination that the detected arthropod is of the particular arthropod type; and c) a detection sensor for detecting the presence of the arthropod, the electronic processing device being configured to start measuring changes in electrical properties of the electrode grid in response to activation of the detection sensor (“The capacitance sensing circuit may also be constructed to measure the change in the electrode in order to determine the size and/or type of pest based on a predetermined characteristic change. Such changes may be determined by experiment and observation” (Gardner: paragraph 29)).

Regarding claim 32, An apparatus according to claim 17, wherein the electronic processing device is configured to generate a notification in response to a successful determination that the Capacitive sensing block 803 is arranged and configured to detect changes in the capacitive coupling between the electrodes of grid 801. When an insect enters the monitor 800, the insect provides capacitive coupling between the electrodes of the grid 801. The change is sensed by the capacitive sensing chip 803. The time and date of the event is determined by the microprocessor block 804 and may be stored in memory 805 or can be transmitted directly to a computer 16 via RF device 807. If the data is stored in memory block 805, it may be transmitted at a latter time (e.g., in a batch mode) via RF device 807; it can be stored for transmission to a PDA device 21 via IR device 806; and/or it can be transmitted after additional data is entered at manual input device (switch) 808. If RF device 807 provides for two way transmission, the information can also be transmitted after a polling transmission by computer 16 (via receiver block 15)” (Gardner: paragraph 51)).

Regarding claim 42, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7, 9, 11, 20, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Official Notice.
Regarding claim 7, the claimed A method according to claim 1, wherein the characteristic behaviour includes at least one of: a) a characteristic movement of a body part of the arthropod relative to the detection surface; b) walking on the detection surface with tarsi of the arthropod; c) dragging on the detection surface with an abdomen of the arthropod; d) palping on the detection surface with a mouthpart of the arthropod; e) drumming on the detection surface with antennae of the arthropod; and, f) ovipositing on the detection surface with an ovipositor of the arthropod is not specifically disclosed by Gardner. Gardner does disclose determining the type of insect based on detected signals (“The capacitance sensing circuit may also be constructed to measure the change in the electrode in order to determine the size and/or type of pest based on a predetermined characteristic change” (Gardner: paragraph 29)). Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill to use a characteristic movement of a body part of the arthropod relative to the detection surface to determine the type of pest as it is well known to use the ‘gait’ of an animal to determine the type of animal. Modifying Gardner to detect the type of animal based on characteristic movement would increase the overall utility of the system by providing a concrete means for determining the type of insect. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardner according to Official Notice. 

Regarding claim 9, the claimed A method according to claim 1, wherein the method includes at least one of: a) determining a position of the detected arthropod relative to the detection surface based on the changes; and, b) determining an orientation of the detected arthropod relative to the detection surface based on the changes is not specifically disclosed by Gardner. Examiner takes Official Notice that 

Regarding claim 11, the claimed A method according to claim 1, wherein the apparatus includes a camera and the method includes triggering the camera in response to a successful determination that the arthropod is of the particular arthropod type is not specifically disclosed by Gardner. Examiner takes Official Notice that it is well known in the art to include a camera in a presence sensing system and to trigger that camera when presence is sensed. Adding a camera that is triggered after sensing presence would increase the overall utility of the system by providing a picture and/or video of the detected insect to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardner according to Official Notice.

Regarding claim 20, the claimed An apparatus according to claim 17, wherein the electrode grid at least one of: a) includes a first set of electrodes arranged in rows and a second set of electrodes arranged in columns; and, b) is provided on a flexible printed circuit board is not specifically disclosed by Gardner. Examiner takes Official Notice that the use of flexible printed circuit boards is well known in the art. Modifying Gardner to use a flexible circuit board would increase the overall adaptability of the system by allowing for different options for production. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardner according to Official Notice.

Regarding claim 31, the claim is interpreted and rejected as claim 11 stated above.

Allowable Subject Matter
Claims 12, 14, 16, 22, 34, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689